Exhibit 10.4

MILACRON INC.
2002 SHORT-TERM INCENTIVE PLAN

1. Purpose       1.1.    The purpose of the Milacron Inc. 2002 Short - Term
Incentive Plan (the "Plan") is to provide greater incentive to key employees by
rewarding them with additional compensation for earning a return on capital in
excess of the cost of capital and meeting or exceeding predetermined Critical
Success Factors, and thereby adding economic value to the Company. The intent of
the Plan is to establish goals for Participants with a portion of their ultimate
award under the Plan to be determined by the achievement of economic value added
targets and a portion of the award to be determined by the achievement of
Critical Success Factor targets. The economic value added targets and the
Critical Success Factor targets will be established on an annual basis and may
change from year to year allowing the Company the flexibility to provide
incentives in specific areas as needed. The Plan shall also assist in providing
competitive compensation in order to allow the Company to attract and retain an
outstanding management group. 2. Definitions       2.1.    "Assigned Percentage"
shall have the meaning assigned in Article 6.3.       2.2.    "Award" shall mean
the benefit under this Plan earned by a Participant.       2.3.    "Award
Percentage" shall have the meaning assigned in Article 7.5.       2.4.    "Base
Incentive Award" shall be as set forth in Article 5.1 of this Plan.       2.5.
   "Beneficial Owner" shall have the meaning assigned in Article 19.2.      
2.6.    "Business Unit" shall mean such subgroups of the Company as designated
by the Management Team from time to time and may consist of the entire operating
groups, divisions, subsidiaries or subparts thereof.       2.7.    "Business
Unit Cost of Capital" is calculated by multiplying the Business Unit's Operating
Capital by the Weighted Average Cost of Capital.       2.8.    "Business Unit
Operating Capital" shall consist of the following with respect to each Business
Unit:

--------------------------------------------------------------------------------

      2.8.1. beginning of the Plan Year property, plant and equipment (including
any asset recorded from the capitalization of leases, as required under SFAS
Statement No. 13), plus       2.8.2. Average inventory and accounts receivable
exclusive of any reserve for doubtful accounts, plus       2.8.3. Average
goodwill, plus       2.8.4. Average other assets, minus       2.8.5. Average
advance payment - customer down payments and progress payments on unshipped
orders, minus       2.8.6. Average trade accounts payable, minus       2.8.7.
Average other liabilities.          Articles 2.8.2 through 2.8.7 above shall be
determined by averaging the amounts of each Article at the end of the 12
accounting periods for the current Plan Year.          Also, in the event a
joint venture contributes to Business Unit Operating Capital, the joint venture
contribution shall be adjusted downward by the percentage of ownership of the
Company's joint venture partner.       2.9.    "CEO" shall mean the Chief
Executive Officer of Milacron Inc.       2.10.    "Committee" shall mean the
Personnel and Compensation Committee of the Board of Directors of Milacron Inc.
      2.11.    "Company" shall mean Milacron Inc., and its consolidated
subsidiaries.       2.12.    "Company Capital" is average shareholders' equity
of Milacron Inc. plus the average outstanding short-term and long-term
consolidated debt (net of average cash and equivalents), including liabilities
related to capitalized leases as required under FASB Statement No. 13 less the
average goodwill accounted for on the books of the Company arising from
acquisitions and less the net present value of the tax benefit arising from such
goodwill. The average shareholders' equity and the average short-term and
long-term debt shall be determined by averaging the shareholders' equity and the
average short-term and long-term debt outstanding (net of average cash and
equivalents) at the end of the preceding year with the shareholder's equity and
short-term and long-term debt outstanding (net of cash and equivalents) at the
end of each quarter of the current Plan Year.       2.13.    "Company Cost of
Capital" shall mean the product of Company Capital multiplied by Weighted
Average Cost of Capital.       2.14.    "Critical Success Factor(s)" shall mean
one or more measures established by the Committee for the Company or individual
Participants therein or by the Management Team for each Business Unit or
individual Participants therein which will be used to determine if Awards under
this Plan have been earned. Different Critical Success Factors may be assigned
to different Business Units and different Participants. 2

--------------------------------------------------------------------------------

      2.15.    "Discretionary Adjustments" shall mean an adjustment that may be
made by the Committee to one or more Awards based upon individual, team, or
Measurement Group performance. Adjustments can range from up to plus 30% or a
reduction of 30%, or any percentage in between.       2.16.    "Earnings before
Net Interest and Taxes on Income (EBIT)" - EBIT for a Business Unit shall mean
the Business Unit's reported operating profit (internal basis) minus any amount
of earnings appropriately apportioned to a partner's interest in a joint
venture, and excluding the expense related to the current year's short term
incentive plan payout, and plus or minus such items of income or expense as the
Committee may deem to be extraordinary or not appropriately included in the
Plan. The projected Awards under this Plan shall be charged to each Business
Unit and the Company for purposes of determining that Business Unit's and the
Company's operating profit.       2.17.    "Economic Value Added (EVA)" -      
2.17.1. For the Company, EVA shall mean the amount by which EBIT exceeds Company
Cost of Capital.       (EVA for Company = Company EBIT - Company Cost of
Capital)       2.17.2. For a Business Unit other than the Company, EVA shall
mean the amount by which the Business Unit's EBIT exceeds Business Unit Cost of
Capital.       (EVA for Business Unit other than the Company = Business Unit
EBIT - Business Unit Cost of Capital)       2.18.    "Group" shall have the
meaning assigned in Article 19.2.       2.19.    "Management Team" shall mean a
group appointed by the CEO for the purpose of establishing EVA and Critical
Success Factor targets for Business Units.       2.20.    "Measurement Group"
shall mean the Company or Business Unit to which a Participant is assigned in
accordance with Article 4.1 and whose financial results will determine if the
Participant will receive an Award.       2.21.    "Participant Category" shall
mean the categories described in Article 5.1. 3

--------------------------------------------------------------------------------

      2.22.    "Participants" shall mean those individuals meeting the criteria
set forth in Article 4.1.       2.23.    "Participants' Award Percentage" shall
have the meaning given in Article 5.1.       2.24.    "Person" shall have the
meaning assigned in Article 19.2.       2.25.    "Performance Percentage" shall
have the meaning assigned in Article 7.4.       2.26.    "Plan Year": The Plan
Year shall coincide with the Company's fiscal year.       2.27.    "Salary": A
Participant's annual base wages paid during the Plan Year. Annual base pay does
not include salary adjustments or other payments made because of overseas
employment, payment made from incentive plans, ad hoc bonuses, commission bonus
payments, relocation expenses or any payment made from any employee benefit
plan.       2.28.    "Weighted Average Cost of Capital" shall mean the cost of
capital experienced by the Company during the Plan Year as determined by the
Treasurer using the formula set forth in Exhibit A. 3. Effective Date       3.1.
   The Plan shall be effective for the Company's fiscal years beginning after
December 31, 2001. This Plan supersedes the Cincinnati Milacron 1996 Short-Term
Management Incentive Plan (the "1996 Plan") which is terminated as of January 1,
2002, with any payment earned by participants therein to be made in due course
pursuant to the terms of the 1996 Plan. 4. Participation       4.1.   
Participants shall be those key employees of the Company as identified by the
Committee and shall include the officers of Milacron Inc. The Awards for a
Participant shall be based on the results of the Measurement Group to which the
Participant is assigned. The Committee shall designate the Participants to be
assigned to the Company. The Management Team shall designate all other
Participants for assignment to Business Units. If a Participant has simultaneous
responsibilities in more than one Measurement Group, the award shall be
determined by percentage allocation as determined by the Committee or the
Management Team. 5. Base Incentive Award       5.1.    Participant Categories
appear below. The Committee shall determine to which Participant Category each
Participant shall be assigned. The potential Base Incentive Award for each
Participant shall be determined by the Participant Category to which the
Participant is assigned. Each Participant's potential Base Incentive Award shall
be determined by multiplying the percentage below (the "Participant's Award
Percentage") corresponding to the appropriate Participant Category by the
Participant's Salary. 4

--------------------------------------------------------------------------------

Participant Base Incentive Award Expressed Category As A Percentage of Salary
CEO 80 % I 50 % II 40 % III 25 % IV 15 % The Committee shall have sole
discretion as to assignment of Participants to Participant Categories. The
following sets forth guidelines as to Participant assignment: CEO: Chief
Executive Officer Participant Category I: Key Officers of the Company and
leaders of major Business Units. Participant Category II: Key Directors of
Business Units or Corporate Functions. Participant Category III: Key Managers of
Business Units or Corporate Functions. Participant Category IV: Key Contributors
of Business Units or Corporate Functions.

6. Establishing EVA and Critical Success Factors       6.1.    Not later than 60
days following the commencement of each Plan Year, the Committee shall establish
the EVA Range and the Critical Success Factor Range for the Company. The EVA
Range and the Critical Success Factor Range shall each consist of a lower goal,
a target goal and an upper goal established by the Committee. The Committee
shall also establish the relative weight to be assigned to the EVA and Critical
Success Factor portions of the measurement with the combination thereof equal to
100%. In the event the Critical Success Factor is composed of more than 1
component, the Committee shall assign a relative weight in percentage terms to
each component thereof. 5

--------------------------------------------------------------------------------

      6.2.    Not later than 60 days following the commencement of each Plan
Year, the Management Team shall establish the EVA Range and the Critical Success
Factor Range for the Business Units and/or individual Participants. The EVA
Range and the Critical Success Factor Range shall each consist of a lower goal,
a target goal and an upper goal established by the Management Team. The
Management Team shall also establish the relative weight to be assigned to the
EVA and Critical Success Factor portions of the measurement with the combination
thereof equal to 100%. In the event the Critical Success Factor is composed of
more than 1 component, the Management Team shall assign a relative weight in
percentage terms to each component thereof.       6.3.    The relative
percentages assigned to the EVA and Critical Success Factor portions of the
measurement shall each be an "Assigned Percentage". 7. Awards       7.1.   
Award amounts are subject to adjustment as described in Article 8 herein, and
may be earned by the achievement of the EVA and/or the Critical Success Factor
goals established pursuant to Article 6. A Participant's Award shall be an
amount that is determined based on the linear progression calculated by the
Company.       7.2.    At the end of the Plan Year, the Company shall calculate
a Participant's potential Base Incentive Award. The Company shall also calculate
a linear progression relating the EVA lower goal to the EVA target goal, and a
linear progression relating the EVA target goal to the EVA upper goal. For
purposes of the linear progression, the lower goal shall be assigned a value of
0%, the target goal shall be assigned a value of 100% and the upper goal shall
be assigned a value of 200%.       7.3.    The Company shall calculate linear
progressions for the Critical Success Factor in the same manner as calculated
for EVA.       7.4.    The Company shall determine the EVA and Critical Success
Factor performance of each Measurement Group through comparison to the
appropriate linear progression and stating that performance in terms of a
percentage (the "Performance Percentage").       7.5.    The Performance
Percentages for each Measurement Group shall be multiplied by the appropriate
"Assigned Percentage" and the products thereof shall be added together (the
"Award Percentage"). 6

--------------------------------------------------------------------------------

      7.6.    Each Participant shall, subject to adjustment as stated in Article
8 herein, receive an Award equal to the Award Percentage of the Participant's
Measurement Group multiplied by the Participant's Base Incentive Award.      
7.7.       7.7.1.1. For Participants assigned to the CEO and levels I, II and
III Participant Categories, there shall be no upper limit to the portion of the
Award associated with the Critical Success Factor provided that the Company is
generating positive cash flow net of Awards paid hereunder. Otherwise, the
portion of the Award associated with the Critical Success Factor is capped at
200% of the portion of the Base Incentive Award attributable to Critical Success
Factor performance.       7.7.1.2. For Participants assigned to the level IV
Participant Category, the portion of the Award associated with the Critical
Success Factor is capped at 400% of the portion of the Base Incentive Award
attributable to Critical Success Factor performance.       7.7.1.3. For all
Participants, the portion of the Award associated with EVA shall be capped at
200% of the portion of the Base Incentive Award attributable to EVA performance.
8. Adjustments       8.1.    The Committee may apply a Discretionary Adjustment
at any time to increase or decrease a Participant's Award under this Plan. Such
Discretionary Adjustment shall be recommended for Committee consideration by the
CEO.       8.2.    The Committee shall have the right to adjust earnings and/or
assets and or cash flow of the Company and/or Business Units as it may deem
appropriate for any unusual or non-recurring items.       8.3.    The Committee
shall have the right to adjust target goals as it may deem appropriate for any
unusual or non-recurring items. 9. Other Annual Awards Not Included in the Plan
      9.1.    In addition to Awards under this Plan, the CEO can, subject to
approval by the Committee, make discretionary bonus grants to individuals, not
included in this Plan, for specific outstanding performances during the year. It
shall be the responsibility of the Milacron Inc. officers to recommend
individuals for these bonuses each year, giving detailed information on the
performance being recognized. 10. Time and Form of Payment of Award 7

--------------------------------------------------------------------------------

      10.1.    Payments shall be made in the first quarter following the end of
the Plan Year after the Company's consolidated financial statements are audited
by its independent auditors.       10.2.    Awards shall be paid in one lump sum
to Participants, unless deferred in whole or part pursuant to Article 11.1. The
amounts calculated pursuant to the terms herein shall be the gross amount
payable to the Participant. The Company shall make all withholdings required by
law. Participants shall not be allowed to elect any type of voluntary deductions
from bonus amounts.       10.3.    For those Business Units reporting in a
currency other than U.S. dollars, Awards will be calculated in the Business
Units' local currency. 11. Deferrals       11.1.    Should tax laws allow
individuals to defer receipt and taxation on compensation, Participants may be
allowed to request deferral of all or a portion of their Awards pursuant to any
plan for the deferral of compensation which the Company may have in effect from
time to time. 12. Termination       12.1.    In the event a Participant ceases
to be a Participant as a result of death, retirement or disability (as those
terms are defined in the Milacron Retirement Plan), the individual or the
individual's estate shall receive any Award under this Plan at the time stated
in Article 10 above if an Award becomes earned at the end of the Plan Year in
which the Participant died, retired or became disabled, except that the amount
of Award shall be prorated for the amount of time during the Plan Year that the
individual was employed by the Company.       12.2.    Unless otherwise
determined by the Committee, in the event a Participant ceases to be a
Participant for any reason other than stated in Article 12.1, the individual
shall immediately cease to be an eligible employee under this Plan and the
individual shall not receive an Award hereunder related to the Plan Year in
which the individual ceased to be a Participant. If the individual ceased to be
a Participant as stated in this Article 12.2 after the end of a Plan Year, but
prior to the pay-out of the Award, if any was earned, the individual will
receive payment of the Award at the same time as if the individual had remained
employed by the Company. 13. Transfers       13.1.    In the event the EVA or
Critical Success Factors used to determine a Participant's Award under this Plan
change during a Plan Year due to the Participant transferring from one
Measurement Group to another or otherwise, all calculations under this Plan
shall be prorated for the amount of the Plan Year in which each EVA or Critical
Success Factor applied to the Participant. 8

--------------------------------------------------------------------------------

14. Mid Year Participants       14.1.    In the event an individual becomes a
Participant during the Plan Year, amounts payable hereunder shall be prorated
for the portion of the Plan Year in which the individual was a Participant. 15.
Administration       15.1.    The Plan shall be administered by the Committee.
The Committee shall have sole and complete authority to adopt, alter and repeal
such administrative rules, guidelines and practices governing the operation of
the Plan as it shall from time to time deem advisable and to interpret the terms
and provisions of the Plan. 16. Review of Calculations       16.1.    At the
request of the Committee, the calculations under this Plan shall be reviewed for
accuracy by the Company's independent auditors using such procedures as
necessary under the circumstances. 17. Termination of the Plan       17.1.   
The Committee may suspend, terminate or amend this Plan at any time. Amendments
may be applied retrospectively to the beginning of the then current Plan Year,
but shall not affect Awards related to Plan Years that were completed prior to
the time of the amendment. 18. Miscellaneous       18.1.    Nothing contained in
this Plan guarantees the continued employment of a Participant with the Company.
      18.2.    No award hereunder may be assigned, pledged, mortgaged or
hypothecated and, to the extent permitted by law, no such award shall be subject
to legal process or attachment for the payment of any claims against any
Participant entitled to receive the same.       18.3.    Payments made under
this Plan shall be subject to withholding as shall at the time be required under
any income tax or other laws, whether of the United States or any other
jurisdiction.       18.4.    The provisions of the Plan shall be construed
according to the laws of the State of Ohio. 9

--------------------------------------------------------------------------------

19. Change of Control       19.1.    In the event of a Change of Control and
within 60 days thereafter, Participants shall receive a lump sum cash amount
equal to the Participant's Base Incentive Award for the year in which such
Change in Control occurs as calculated pursuant to the terms herein. A "Change
in Control" occurs if:       19.1.1. a Person or Group other than a trustee or
other fiduciary of securities held under an employee benefit plan of the Company
or any of its subsidiaries, is or becomes a Beneficial Owner, directly or
indirectly, of stock of the Company representing 20% or more of the total voting
power of the Company's then outstanding stock and securities; provided, however,
that for purposes of this Article 19.1.1, the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i) of Article 19.1.3;
      19.1.2. individuals who, as of the date hereof, constitute the Board of
Directors of Milacron Inc. (the "Incumbent Board"), cease for any reason to
constitute a majority thereof; provided, however, that any individual becoming a
director whose election, or nomination for election by the Company's
stockholders, was approved by a vote of at least 60% of the directors then
comprising the Incumbent Board shall be considered as though such individual was
a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person or Group other than the Board;       19.1.3. there is
consummated a merger, consolidation or other corporate transaction, other than
(i) a merger, consolidation or transaction that would result in the voting
securities of the Company outstanding immediately prior to such merger,
consolidation or transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 66% of the combined voting power of the stock
and securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger, consolidation or transaction, or (ii)
a merger, consolidation or transaction effected to implement a recapitalization
of the Company (or similar transaction) in which no Person or Group is or
becomes the Beneficial Owner, directly or indirectly, of stock and securities of
the Company representing more than 20% of the combined voting power of the
Company's then outstanding stock and securities; 10

--------------------------------------------------------------------------------

      19.1.4. the sale or disposition by the Company of all or substantially all
of the Company's assets other than a sale or disposition by the Company of all
or substantially all of the assets to an entity at least 66% of the combined
voting power of the stock and securities which is owned by Persons in
substantially the same proportions as their ownership of the Company's voting
stock immediately prior to such sale; or       19.1.5. the stockholders of the
Company approve a plan of complete liquidation or dissolution of the Company.
      19.2.    "Person" shall mean any person (as defined in Section 3(a)(9) of
the Securities Exchange Act (the "Exchange Act"), as such term is modified in
Section 13(d) and 14(d) of the Exchange Act) other than (i) any employee plan
established by the Company, (ii) any affiliate (as defined in Rule 12b-2
promulgated under the Exchange Act) of the Company, (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(iv) a corporation owned, directly or indirectly, by stockholders of the Company
in substantially the same proportions as their ownership of the Company. "Group"
shall mean any group as defined in Section 14(d)(2) of the Exchange Act.
"Beneficial Owner" shall mean beneficial owner as defined in Rule 13d-3 under
the Exchange Act.

11

--------------------------------------------------------------------------------

EXHIBIT A
MI's TRUE COST OF CAPITAL
= WEIGHTED AVERAGE COST OF DEBT AND EQUITY

The cost of equity (y) = risk free rate (RF) + risk index, commonly known as
beta (RI) x
                                           market risk premium (MRP) or

(y) = RF + (RI x MRP)

                                           (example)

                                           RF = Risk free rate of 10 year
treasury bonds

                                           Five year average rate of 10 year
treasury bonds   = 5.67%

                                           Risk free rate                      
                                          = 5.67%

                                    RI   = Risk index, five year average beta
for MI = .90

                               MRP   = Market risk premium for stock market over
risk free rate = 6.00%

                                   (y)   = 5.67% + (.90 X 6.00%)

                                   (y)   = 5.67% + 5.40% = 11.07%

                                    The cost of the equity is 11.07%

Cost of Debt
      The cost of debt = MI's current weighted average borrowing rate for all
debt at the beginning of the Plan Year = 6.40%

12

--------------------------------------------------------------------------------

Weighted Average Cost of Debt and Equity

Targeted ratio of debt and equity shall be recommended by management and
approved by the Committee.

Cost Target
Debt to Capital Percent Weighted Average
Cost of Capital

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Debt 6.40% x 45% = 2.88% Equity 11.07% x 55% = 6.09% Weighted average cost of
capital (pre-tax) = 8.97%

*Note: The figures above are those for Plan Year 2002 and are presented for
illustrative purposes. These figures will change from Plan Year to Plan Year.

13

--------------------------------------------------------------------------------